DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite:
“navigating the vehicle to a first point located on the predefined path”. However, these claims previously recite that this predefined path is selected based on selection of “predefined points” in an environment. Thus, it is unclear if this “first point” is among the selected “predefined points” of the predefined path or different points located on the path. Similarly, these claims recite “second point located on the predefined path”, and “third point”. It is also unclear if these “second point” and “third point” are among the selected “predefined points” of the predefined path or different points located on the path;
“extracting a second plurality of distances associated with the first point”, and then “calculating a minimized estimation error between the first and the second plurality of distances”. While the first 
the process (mentioned above), defined as the iterative navigation process in an attempt to explain how the vehicle navigates from the first point to the second point; However, it is unclear where the second point on the predefined path plays a role in this process, which ends its last steps by reaching a third point and replacing the first point with the third point; 
Claims 2-10 and 12-20 depend from the claims above, include all of their limitations, do not cure their deficiencies, and therefore, are rejected under the same rationale.
Claims 2 and 12 recite:
“measuring a travelled distance of a plurality of travelled distances on the curve from the start point to the predefined point“. It is unclear how a distance can be measured among/from within a plurality of distances, i.e. a travelled distance may be “Selected” from a plurality of travelled distances;
“respective fixed transceiver”. The term "respective" in these claims is a relative term which renders the claims indefinite.  The term "respective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what 
the transceiver distance and signal power are claimed to be saved/associated with the predefined point. However, the relationship between the predefined point and these elements is unclear, since the claims do not disclose the fact that the vehicle has already reached the predefined point when these elements were obtained, measured, etc…Therefore, it is unclear why these are associated with the predefined point and not the start point, for example. 
Claims 3-9, and 13-19 depend from claims 2 and 12 respectively, include all of its limitations, and do not cure their deficiencies and therefore are rejected under the same rationale. 
Claims 3 and 13 recite:
“receiving the distance database from the server”; However, nothing in the claims nor in the claims from which these claims depend, recite a step that requires the server to “send” the distance database for the functions of claims 3 and 13 in the first place, for the “receiving” step to come into action after. Therefore, claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Furthermore, claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted method step/element is: sending the distance database (by the server);
“finding a respective predefined point” and “respective plurality of transceiver distances”. The term "respective" in these claims is a relative term, which renders the claims indefinite.  The term "respective" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what criteria or condition this predefined 
“the respective predefined point is associated with the initial travelled distance”; However, the independent claims from which these claims depend, recite that the initial travelled distance is associated with the “first point”. Therefore, it is unclear if this predefined point is the same as the first point, or a different point on the predefined path; 
The fact that a plurality of transceiver distances associated with the predefined point are extracted; However, claims 2 and 12 [from which these claims depend], recite that a single “transceiver distance” that is associated with a single “predefined point” within the steps that render obtaining “a transceiver distance”. Therefore, it is unclear how and where the plurality of transceiver distances are extracted from. Furthermore, it is unclear if these “respective” plurality of transceiver distances are the same as or different from the plurality of transceiver distances recited in a previous limitation of these claims;
Claims 4 and 14 depend from these claims, include all of their limitations and do not cure their deficiencies. Therefore, they are rejected under the same rationale. 
Claims 4 and 14 recite:
“respective fixed transceiver”; The term "respective" in these claims is a relative term which renders the claim indefinite.  The term "respective" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what criteria or condition this fixed transceiver is “respective”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“responsive to a difference between the power of the transceiver signal and the signal power being higher than a maximum threshold”. However, it is unclear where this distance comes from, how it is measured, or how it is estimated. Therefore, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 
Claims 5 and 15 recite:
“finding a smallest distance”. The term "smallest" in these claims is a relative term, which renders the claim indefinite.  The term "smallest" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which criteria this distance is considered “smallest”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“until a distance of an updated location of the vehicle from the first point becomes smaller than a given threshold”. However, there are two unclear elements in this limitation. First, it is unclear where the “updated location” comes from and how it is estimated. Second, it is unclear where the distance of that updated location from the first point comes from or how it is estimated. Therefore, Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted steps/elements is: estimating/ measuring/ calculating/ determining an updated location and estimating/ measuring/ calculating/ determining a distance of an updated location from the first point;
the term “updated” in “updated location” is a relative term, because it is unclear with respect to what condition (moving from point to point, within a specific time interval, etc…), this location is considered updated, and how it compares to the initial location;
“updating a pose of the vehicle”; it is unclear where this pose of the vehicle comes from, how it is estimated, and how can an element be updated without it being measured or determined in the first place. Therefore, Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted steps/elements is: estimating/ measuring/ calculating/ determining a pose of the vehicle;
“moving the vehicle in a direction associated with the pose”. The term “direction associated with the pose” is a relative term because it is unclear what the direction associated with the pose comprises and what it excludes. For example, a parallel direction to the pose of the vehicle is “a direction associated with the pose”, as well as an opposite direction to the pose. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“an updated point”; it is unclear if this point is on the predefined path, among the predefined points, how this point is different from the start point, first point, or predefined point recited in claims from which these claims depend. Furthermore, it is unclear with respect to which point or condition this point is updated, i.e. updated with respect to the first point, the start point, or even the predefined path itself. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
Claims 6 and 16 depend from claims 5 and 15, include all of their limitations, and do not cure their deficiencies. Therefore, they are rejected under the same rationale.
Claims 8 and 18 recite:
“the second plurality of differences”; There is insufficient antecedent basis for the term second plurality of differences in the claims as well as in the claims from which these claims depends;
“corrected travelled distance on the curve from the start point to the first point”; However, the independent claims recite an initial travelled distance to the first point on the predefined path. Therefore, it is unclear how this “corrected” travelled distance is different from the initial travelled distance as they are both distances to the first point on the predefined path. In other words, it is unclear what the “correction” factor does or modifies in the travelled distance to the first point;
Claims 9 and 19 depend from the claims above, include all of their limitations, and do not cure their deficiencies. Thus, they are rejected in the same or similar manner. 
Claims 9 and 19 recite, “an updated steering”. However, claims 8 and 18 from which these claims depend recite a “corrected steering”. Therefore, it is unclear how the corrected steering is different from the “updated steering”. In other words, it is unclear what the “correction” factor does or modifies in the steering claimed in claims 8 and 18 to become a corrected steering in claims 9 and 19 [if the limitations of claims 9 and 19 were considered to be modifying the limitations in claims 8 and 18]. 
According to the above, the limitations discussed render the claims’ scopes indefinite and makes it unclear to the examiner what the applicant is trying to convey with specific/claimed functions of the current invention. Therefore, for examination purposes, the examiner is interpreting the invention to be a method and system to navigate a vehicle along a path, based on signals received from transceivers (see prior art rejection below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ohki (US8102281B2).
Regarding claims 1 and 11, Ohki teaches a method for navigating a vehicle through a predefined path comprising a plurality of predefined points in an environment, the method comprising: 
generating, utilizing one or more processors, a distance database associated with the predefined path; selecting, utilizing the one or more processors, the predefined path by selecting each of the plurality of predefined points; navigating, utilizing the one or more processors, the vehicle to a first point located on the predefined path; obtaining, utilizing the one or more processors, an initial travelled distance and an initial steering of the vehicle, the initial travelled distance and the initial steering associated with the first point; and navigating, utilizing the one or more processors, the vehicle from the first point to a second point located on the predefined path by repeating an iterative navigation process until a termination condition is satisfied, the iterative navigation process comprising: obtaining a first plurality of distances by measuring each of the first plurality of distances between a mobile transceiver placed on the vehicle and a fixed transceiver of a plurality of fixed transceivers, the fixed transceiver placed at a predefined location in the environment; extracting a second plurality of distances from the distance database, the second plurality of distances associated with the first point; calculating a minimized estimation error between the first plurality of distances and the second plurality of distances 
Given that the claim is replete with 112 issues, the claim has been interpreted to the best knowledge of the examiner as “a method and system to navigate a vehicle along a path, based on signals received from transceivers” and the recited reference teach said limitations (Abstract; Fig. 1, Fig. 2, Fig. 4B: first and second POI; Col. 11, Lines 25-65, Col. 12, Lines 1-30)

Regarding claims 2 and 12, Ohki teaches generating the distance database comprises: 
constructing a curve passing through the plurality of predefined points utilizing a curve fitting method; driving the vehicle on the curve from a start point of the plurality of predefined points to an end point of the plurality of predefined points; measuring a travelled distance of a plurality of travelled distances on the curve from the start point to a predefined point of the plurality of predefined points utilizing odometer data of the vehicle; obtaining a transceiver distance of a plurality of transceiver distances by: receiving a transceiver signal from each of the plurality of fixed transceivers; and measuring a distance between the mobile transceiver and a respective fixed transceiver of the plurality of fixed transceivers utilizing the transceiver signal; associating the travelled distance, the transceiver distance, and a power of the transceiver signal with the predefined point; saving the travelled distance, the transceiver distance, and the power of the transceiver signal in the distance database; and sending the distance database to a server.
(Fig. 4A & 4B: first and second POI; Col. 3, Lines 5-10; Col. 9, Lines 27-34; Col. 11, Lines 25-65, Col. 12, Lines 1-30; Fig. 17B: calculated route-route broadly interpreted to comprise a curve; Claim 3: communication between navigation device and mobile device via Bluetooth); 
Regarding claims 3 and 13, Ohki teaches extracting the second plurality of distances comprises: receiving the distance database from the server; finding a respective predefined point of the plurality of predefined points from the distance database, the respective predefined point associated with the initial travelled distance; and extracting a respective plurality of transceiver distances associated with the respective predefined point (Fig. 4A & 4B: first and second POI; Col. 3, Lines 5-10; Col. 9, Lines 27-34; Col. 11, Lines 25-65, Col. 12, Lines 1-30);
Regarding claims 7 and 17, Ohki teaches obtaining the initial travelled distance comprises calculating a length of the curve from the start point to the first point (Col. 3, Lines 5-10; Col. 9, Lines 27-34; Fig. 18A);
Regarding claims 8 and 18, Ohki teaches calculating the minimized estimation error comprises minimizing a sum of squared differences between each of the first plurality of distances and a respective distance of the second plurality of distances by estimating a corrected steering of the vehicle and a corrected travelled distance on the curve from the start point to the first point, the corrected travelled distance and the corrected steering associated with the second plurality of differences (Fig. 4A and 4B; Col. 11, Lines 25-65, Col. 12, Lines 1-30)
Regarding claims 9 and 19, Ohki teaches replacing the first point with the third point comprises: estimating an updated travelled distance on the curve from the start point to the third point by: measuring a length of a route travelled by the vehicle from the first point to the third point utilizing odometer data of the vehicle; and calculating the updated travelled distance by adding a value of the length of the route to a value of the corrected travelled distance; replacing the initial travelled distance with the updated travelled distance; obtaining an updated steering of the vehicle; and replacing the initial steering with the updated steering (Col. 3, Lines 15-30: updating the address comprises updating the route/distance to be travelled)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki in view of Benoit (WO 2015143170 A1).
Regarding claims 4 and 14, Ohki does not teach extracting the power of the transceiver signal from the distance database; measuring a signal power received from a respective fixed transceiver of the plurality of fixed transceivers; and stopping the vehicle by sending a stop command to the vehicle responsive to a difference between the power of the transceiver signal and the signal power being higher than a maximum threshold.
On the other hand, Benoit teaches extracting the power of the transceiver signal from the distance database; measuring a signal power received from a respective fixed transceiver of the plurality of fixed transceivers; and stopping the vehicle by sending a stop command to the vehicle responsive to a difference between the power of the transceiver signal and the signal power being higher than a maximum threshold ([0093]; [0097]; [0119]; comparing an extracted power of the transceiver signal and a received power of the transceiver signal to a predetermined threshold and stopping transmission of the signal under specific coverage conditions rendered by this comparison). 
.
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki in view of Yuehai (CN-108387236-A; citations taken from English translation attached)
Regarding claims 5 and 15, Ohki teaches navigating the vehicle to the first point comprises: estimating an initial location of the vehicle at an initial point utilizing the mobile transceiver and the plurality of fixed transceivers; locating the first point by finding a smallest distance between the predefined path and the initial location; and navigating the vehicle from the initial location to the first point by repeating a recursive navigation process until a distance of an updated location of the vehicle from the first point becomes smaller than a given threshold, the recursive navigation process comprising: updating a pose of the vehicle based on the initial location; moving the vehicle in a direction associated with the pose until the vehicle reaches an updated point by sending a moving command to the vehicle; estimating the updated location of the vehicle at the updated point utilizing the mobile transceiver and the plurality of fixed transceivers; and replacing the initial point with the updated point; (Col. 11, Lines 25-65, Col. 12, Lines 1-30).
However, Ohki does not teach utilizing an extended Kalman filtering (EKF)-based sensor fusion method.
On the other hand, Yuehai teaches utilizing an extended Kalman filtering (EKF)-based sensor fusion method (page 2, Lines 2-12). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ohki reference and include features from 
Regarding claims 6 and 16, Ohki teaches measuring each of the first plurality of distances between the mobile transceiver placed on the vehicle and the fixed transceiver comprises selecting the fixed transceiver from the plurality of fixed transceivers based on the predefined path, the initial point, and working conditions of the fixed transceiver (Col. 7, Lines 15-30; Col. 11, Lines 25-65, Col. 12, Lines 1-30);
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki in view of Yamamoto (US 20070262882 A1)
Regarding claims 10 and 20, Ohki teaches repeating the iterative navigation process until the termination condition is satisfied (Col. 23, Lines 40-65). 
However, Ohki does not teach repeating the process until a total travelled distance of the vehicle obtained from odometer data of the vehicle exceeds a termination threshold.
On the other hand, Yamamoto teaches terminating the process when the travelled distance exceeds a predetermined threshold ([0031]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ohki reference and include features from the Yamamoto reference and terminate the process when the travelled distance exceeds a specific threshold. Doing so would limit the number of iterations that the system has to perform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./
Examiner, Art Unit 3669                                                                                                                                                                                         

/RAMI KHATIB/Primary Examiner, Art Unit 3669